Case 2:20-cr-00153 ee i AT En of 3 PagelD #: 1

UNITED STATES DISTRICT COURT FOR_THE

SOUTHERN DISTRICT OF WEST VIRGINIA |=. _ i |
BECKLEY GRAND JURY 2020 a =
AUGUST 25, 2020 SESSION | - Al i 5

 

 

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. <A:K4O0-br- OO/53.

21 U.S.C. § 841 (a) (1)

GREGORY EUGENE WOODS

INDICTMENT

(Possession with Intent to Distribute a Quantity of Cocaine)

The Grand Jury Charges:

On or about April 21, 2020, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant GREGORY EUGENE WOODS knowingly and
intentionally possessed with intent to distribute a quantity of
cocaine, a Scheduled II controlled substance.

In violation of Title 21, United States Code, Section

841 (a) (1).
Case 2:20-cr-00153 Document 1 Filed 08/25/20 Page 2 of 3 PagelD #: 2

Ls

NOTICE OF FORFEITURE

 

The allegations contained in this Indictment are hereby

realleged and incorporated by reference for the purpose of giving

notice of forfeiture pursuant to 21 U.S.C. § 853 and 28 U.S.C.

§ 2461(c
Lis

§ 2461 (c).

Notice is hereby given of 21 U.S.C. § 853 and 28 U.S.C.

The following property is subject to forfeiture in

accordance with 21 U.S.C. § 853 and 2461 (c):

Gu

all property which constitutes or is derived from
proceeds of the violations set forth in this bill of
information;

all property involved in such violations or traceable to
property involved in such violations; and

if, as set forth in 21 U.S.C. § 853(p), any property
described in (a) or (b) cannot be located upon the
exercise of due diligence, has been transferred or sold
to, or deposited with, a third party, has been placed
beyond the jurisdiction of the court, has been
substantially diminished in value, or has been
commingled with other property which cannot be divided
without difficulty, all other property of the
defendant’s to the extent of the value of the property

described in (a) and (b).
Case 2:20-cr-00153 Document 1 Filed 08/25/20 Page 3 of 3 PagelD #: 3

t

The following property is subject to forfeiture on one or

more of the grounds stated above: a 2011 Chevrolet Avalanche, VIN:

3GNTKEE35BG142809.

MICHAEL B. STUART
United States Attorney

o Gey

JOS C. /BANKS
AsgyY¥stant United States Attorney
